\520-ty
CCA #       13-13-00013-CR                           OFFENSE:   Aggravated Assault

STYLE:      NICHOLAS GARCIA <j. THE STATE OF TEXAS   COUNTY:    Nueces


TRIAL COURT:             148th District Court                                                 MOTION
TRIAL COURT #:           11-CR-2967-E                    FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Guy Williams               DATE: October 16, 2014
DISPOSITION: Affirmeci                                   JUDGE: Gina M. Benavides

DATE:

JUSTICE:                             PC         S

PUBLISH:                            DNP:



CLK RECORD:                                              SUPP CLK RECORD

RPT RECORD:                                              SUPP RPT RECORD

STATE BR:                                                SUPP BR

APPBR:                                                    PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS
                                                           4L3




                                                        CCA#         rS3£W¥
          APP£LLAfi/r*S Petition                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

                                                          JUDGE:

                                                          SIGNED:.                      PC:

JUDGE:                                                    PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                     ON

JUDGE:                                                    JUDGE: